                  IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                            FILE NO.: 1:18-CV-96

                                            )
  BRIAN HOGAN, et al.,                      )
                                            )
                         Plaintiffs,        ) REPLY IN FURTHER SUPPORT
                                            ) OF PLAINTIFFS’ MOTION FOR
                  v.                        )  AWARD OF PREJUDGMENT
                                            )         INTEREST
  CHEROKEE COUNTY, et al                    )
                                            )
                       Defendants,          )
                                            )

      NOW COME the Plaintiffs, pursuant to the Case Management Order (Doc.

35), and submit this Reply in further support of their Motion for Prejudgment Interest

(“Motion”) (Doc. 149).

                                     ARGUMENTS

      The parties agree that this Court has the discretion to award prejudgment

interest. (Doc. 155 at 3-4, 9). To do so, the Court must weigh the equities and

determine whether, in the exercise of its sound discretion, an award of prejudgment

interest is appropriate, and if so, what amount to award.

      Although Defendants acknowledge the Court’s discretion on this issue, the

cases they cite in avoid the Court’s sound exercise of that discretions are in apposite

and easily distinguished. West Virginia v. U.S., 479 U.S. 305 (1987), concerned a

                                         -1-



     Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 1 of 9
contractual dispute between the United States and the State of West Virginia. It did

not even discuss the appropriate standard for determining whether prejudgment

interest should be awarded in tort actions, such as section 1983 cases. In another

case, Monessen Southwestern Railway Co. v. Morgan, 486 U.S. 330 (1988),

Defendants rely on a footnote in a partial concurrence by Justice Blackmun to claim

that prejudgment interest should not be awarded if the damages are for pain and

suffering. Plaintiffs offer two rejoinders to this.

      First, the Defendants improperly assume that the jury’s award in this case was

for pain and suffering. However, the Defendants did not ask the jury to answer

special interrogatories to identify the type of injury that Plaintiffs suffered and the

amount of corresponding compensation. Without this information, Defendants

cannot credibly contend that the jury awarded damages for pain and suffering. In

fact, Plaintiffs did not plead pain and suffering damages in their complaint. They

asked for compensation for the time that they were separated by the Defendants’

unconstitutional use of a CVA to violate their rights; Carey v. Piphus, 435 U.S. 247,

254, 98 S.Ct. 1042, 1047(1978) (“the basic purpose” of § 1983 damages is “to

compensate persons for injuries that are caused by the deprivation of constitutional

rights”); that, is loss of fundamental constitutional guaranties, time and




                                          -2-



     Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 2 of 9
companionship, not merely pain and suffering.1 As such, Defendants’ arguments

about prejudgment interest not being appropriate for pain and suffering damages

should be rejected.

       Second, Justice Blackmun’s footnote in Monessen Southwestern Railway Co.

was not even necessary to his own partial concurrence, let alone the Court’s



1
 As the Supreme explained in Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 306–07, 106
S. Ct. 2537, 2542–43 (1986)

     damages in tort cases are designed to provide “compensation for the injury caused to
     plaintiff by defendant's breach of duty.” 2 F. Harper, F. James, & O. Gray, Law of
     Torts § 25.1, p. 490 (2d ed. 1986) (emphasis in original), quoted in Carey v. Piphus,
     supra, 435 U.S., at 255, 98 S.Ct., at 1047. **2543 See also Bivens v. Six Unknown
     Federal Narcotics Agents, 403 U.S. 388, 395, 397, 91 S.Ct. 1999, 2004, 2005, 29
     L.Ed.2d 619 (1971); id., at 408–409, 91 S.Ct., at 2010–2011 (Harlan, J., concurring
     in judgment). To that end, compensatory damages may include not only out-of-pocket
     loss and other monetary harms, but also such injuries as “impairment of reputation ...,
     personal humiliation, and mental anguish and suffering.” Gertz v. Robert Welch,
     Inc., 418 U.S. 323, 350, 94 S.Ct. 2997, 3012, 41 L.Ed.2d 789 (1974). See also Carey
     v. Piphus, supra, 435 U.S., at 264, 98 S.Ct., at 1052 (mental and emotional distress
     constitute compensable injury in § 1983 cases). Deterrence is also an important
     purpose of this system, but it operates through the mechanism of damages that
     are compensatory—damages grounded in determinations of plaintiffs' actual
     losses. E.g., 4 Harper, James, & Gray supra, at § 25.3 (discussing need for certainty
     in damages determinations); D. Dobbs, Law of Remedies § 3.1, pp. 135–136 (1973).
     Congress adopted this common-law system of recovery when it established liability
     for “constitutional torts.”

“Compensatory damages may be recovered in § 1983 actions for proven violations of
constitutional right, but only for any actual harms caused by the violation and not for the
violation standing alone.” Norwood v. Bain, 143 F.3d 843, 855, (4th Cir. 1998) aff'd in
relevant part on reh'g per curiam en banc, rev'd on other grounds, 166 F.3d 243, 245
(affirming compensatory damages); see also Knussman v. Maryland, 272 F.3d 625, 639 (4th
Cir. 2001) (citing Memphis, 477 U.S. at 307) (presuming an award for “direct pecuniary
harms such as loss of income” is available under § 1983 while arguing for recovery for
emotional injury as well).


                                              -3-



      Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 3 of 9
judgment. His partial concurrence was joined only by Justice Marshall. Justice

O’Connor wrote a separate partial concurrence that was joined only by Chief Justice

Rehnquist, thereby leaving the majority opinion with five votes. Accordingly,

Justice Blackmun’s footnote carries no authority. It does not even constitute obiter

dictum 2 of the Court’s opinion.

       The Defendants then turn to the cases cited by the Plaintiffs, Quesinberry v.

Life Ins. Co. of N. Am., 987 F.2d 1017 (4th Cir. 1993) (en banc) and Marlen C. Robb

& Son Boatyard & Marina, Inc. v. Vessel Bristol, 893 F. Supp. 526 (E.D.N.C. 1994).

But they do not meaningfully address Plaintiffs’ arguments regarding these cases.

Instead, they simply offer brief quotations from the opinions without any analysis.

       The Defendants then go on to cite several cases from other circuits that do not

address the Plaintiffs’ arguments, ending with a rhetorical flourish, saying: “In its

award, the jury more than adequately compensated both Brian and H.H. for the

thirteen month period when they were apart.” (Doc. 155 at 8-9.) This is the crux of




2
 Even if the footnote were part of the opinion, it would not be controlling. The question before
the Court in that case was whether the Federal Employers' Liability Act (FELA), 35 Stat. 65, as
amended, 45 U.S. C. § 51 et seq., authorized prejudgment interest, not whether prejudgment
interest is ever available for pain and suffering damages. See also Reiter v. Sonotone Corp., 442
U.S. 330, 341 (1979) (“[T]the language of an opinion is not always to be parsed as though we were
dealing with language of a statute.”)
                                              -4-



      Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 4 of 9
the Defendants’ arguments. They are dissatisfied with the jury award, and wish to

mitigate their own losses.3

       Plaintiffs argued that, under Fourth Circuit precedent, “the basic purpose in

awarding prejudgment interest is to correct for the fact that a dollar yesterday was

worth more than a dollar today.” (Doc. 149-1 at 4) (citing Maksymchuk v. Frank,

987 F.2d 1072, 1077 (4th Cir. 1993)). Plaintiffs diligently pursued their rights in

this action, and they should not penalized by the Defendants’ decision to contest

their liability and damages for more than three years.

       Defendants did not respond to this argument at all. They simply ask this Court

to look at law from other circuits and suggest that an unliquidated damages claim

should not result in an award of prejudgment interest. But if that were the rule in the

Fourth Circuit, surely the Defendants would have cited to some controlling authority

for that premise. But no such authority exists.

       North Carolina law recognizes that prejudgment interest is available in tort

actions from the time an action is commenced until the entry of the judgment. See

N.C. Gen. Stat. § 24-5(b). Defendants offer no rationale for the Court to reject using

this statute to determine whether to award prejudgment interest. In fact, the equities

of this case compel the opposite conclusion.


3
 This is further evidenced by Defendants’ Motion for Judgment Notwithstanding the Verdict Nisi
Remittitur, in which they ask the Court to overturn or reduce the jury’s verdict. (Doc. 157-58.)
                                              -5-



     Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 5 of 9
      Plaintiffs will not restate their arguments regarding the appropriateness of

using North Carolina’s statutory 8 percent per annum calculation for an award of

prejudgment interest here. Doc. 149-1 at 3-7. Plaintiffs will merely note that they

filed this action in state court, where this judgment would, as a matter of law, be

added to the recovery. Defendants removed this action to federal court. Plaintiffs

should not be deprived of their right to prejudgment interest under state law based

on Defendants’ removal.

      Ultimately, however, the question of whether to award prejudgment interest

in this action is committed to the Court’s discretion. Plaintiffs submit that the

equities definitively lie in favor of awarding them prejudgment interest.

      First, Plaintiffs’ rights were flagrantly violated by the County and its officials,

and the jury’s verdict has established this. It took more than three years for Plaintiffs

to obtain this verdict. Defendants fought relentlessly at every step, despite the clear

and obvious nature of their wrongful conduct.            This was not a close case.

Defendants’ actions blatantly violated the rights of the Plaintiffs. North Carolina

law recognizes that a successful plaintiff is entitled to interest that accrues from the

filing of the action -- in other words, from the time the plaintiff first seeks a legal

recovery. This is distinguishable from contract actions where interest is available

from date of the breach.


                                          -6-



     Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 6 of 9
      Second, federal law has no comparable statutory provision. Instead, the Court

has discretion on whether to consider the loss of the value of money over the three-

plus-year delay from filing of the lawsuit to judgment as an element of complete

compensation. Had the Defendants not contested liability and paid the Plaintiffs

when the lawsuit was filed, the Plaintiffs would have been able to invest and grow

those funds.    Defendants elected not to do this and contested their liability

throughout the case. Plaintiffs therefore lost the ability to grow any amount the

Defendants might be required to pay during the three-plus years this case was

ongoing.

      The equities of this situation clearly weigh in favor of Plaintiffs’ recovering

prejudgment interest -- Defendants’ wrongdoing was flagrant; there was a long delay

between filing of the lawsuit and judgment; Plaintiffs would have been entitled to

prejudgment interest if Defendants had not removed the case to federal court; and

Plaintiffs lost the opportunity to invest and grow the value of their recoveries. Under

these circumstances, the Court should exercise its discretion in favor of Plaintiffs

and award them prejudgment interest at 8 percent per annum.

                                  CONCLUSION

      For all of the foregoing reasons, as well as those in Plaintiffs’ Memorandum

of Law in Support of Awarding Prejudgment Interest (Doc. 149-1), Plaintiffs

respectfully ask their motion for prejudgment interest be GRANTED.
                                         -7-



     Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 7 of 9
       Respectfully submitted, this the 26th day of July, 2021.

                          Law Office of David A. Wijewickrama, PLLC

BY:


/s/David A. Wijewickrama               /s/ Ronald L. Moore
David A. Wijewickrama                  Ronald L. Moore
N.C. State Bar No.: 30694              N.C. Bar No.: 9619
95 Depot Street                        P.O. Box 18402
Waynesville, NC 28786                  Asheville, NC 28814
Phone: (828) 777-1812                  Phone: 828 -452 -5801
Fax: (828) 253 -2717                   Fax: 828 -454 -1990
Attorney for Brian Hogan               Attorney for H.H.

/s/ Melissa Jackson                    /s/ D. Brandon Christian
Melissa Jackson                        D. Brandon Christian
N.C. State Bar No.: 34013              N.C. State Bar No.: 39579
95 Depot Street                        3344 Presson Road
Waynesville, NC 28786                  Monroe, NC 28112
Phone: 828 -452 -5801                  Phone :(910) 750-2265
Attorney for Brian Hogan               Attorney for H.H.




                                         -8-



      Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 8 of 9
                         CERTIFICATE OF SERVICE

      This is to certify that on July 26 2021, a copy of the foregoing REPLY IN
FURTHER SUPPORT OF PLAINTIFFS’ MOTION FOR AN AWARD OF
PREJUDGMENT INTEREST was electronically filed with the Clerk of Court using
CM/ECF system, which will send notification to all counsel having made
appearances in the case as follows:

Patrick Houghton Flanagan
Virginia Wooten

Attorney for Defendant Scott Lindsay in his individual capacity

Sean F. Perrin

Attorney for Defendants Cherokee County, Scott Lindsay in his official capacity only
and Cindy Palmer in her official capacity only

Mary Euler

Attorney for Defendant Cindy Palmer in her individual capacity

                                      /s/ D. Brandon Christian
                                      D. Brandon Christian
                                      N.C. State Bar No.: 39579
                                      3344 Presson Road
                                      Monroe, NC 28112
                                      Phone :(910) 750-2265
                                      Attorney for H.H.




                                        -9-



     Case 1:18-cv-00096-MR-WCM Document 159 Filed 07/26/21 Page 9 of 9
